         Case 18-03075 Document 34 Filed in TXSB on 01/19/19 Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT                                  ENTERED
                      FOR THE SOUTHERN DISTRICT OF TEXAS                                   01/22/2019
                               HOUSTON DIVISION

IN RE:                                   §
                                         §        CASE NO. 16-31922
HYDROCARB ENERGY CORP.                   §        (Chapter 7)
  Debtors                                §        Jointly Administered
                                         §        JUDGE JONES
_________________________________________________________________________________

RODNEY TOW, CHAPTER 7 TRUSTEE                  §
FOR HYDROCARB ENERGY CORP.                     §
                                               §
vs.                                            §
                                               §
MICHAEL WATTS; KENT WATTS;                     §          Adversary No. 18-03075
CLIFTON STANLEY, SMDRE, LLC;                   §
GEOSERVE MARKETING LLC; and                    §
LIFESTREAM, LLC                                §
                                                   (Docket No. 33)
         STIPULATION AND ORDER REGARDING LIMITED STAY OF DISCOVERY
       Pursuant to Federal Rule of Civil Procedure 29, Plaintiff Rodney Tow, Chapter 7 Trustee

for Hydrocarb Energy Corp. (“Plaintiff”), and Defendants Michael Watts, Kent Watts, Geoserve

Marketing LLC, and Lifestream, LLC (collectively “Defendants”), by and through their respective

counsel, hereby stipulate as follows:

       WHEREAS, Defendant Michael Watts has been indicted in a related criminal proceeding

in the Eastern District of New York, United States v. Michael Watts, CR 17-372 (“Criminal

Prosecution”);

       WHEREAS, Defendant Michael Watts could be designated as the corporate representative

for Defendants Geoserve and Lifestream;




                                                                                     Page 1 of 4
STIPULATION AND ORDER REGARDING
LIMITED STAY OF DISCOVERY
        Case 18-03075 Document 34 Filed in TXSB on 01/19/19 Page 2 of 4



       WHEREAS, Defendant Michael Watts contends that he could be unable to defend himself

or Defendants Geoserve or Lifestream in this Adversary Proceeding if he invokes his Fifth

Amendment right; and

       WHEREAS, the Plaintiff and Defendants have agreed to a limited stay of discovery with

respect to Defendants Michael Watts, Geoserve, and Lifestream;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by Plaintiff and

Defendants, by and through their respective counsel, that:

           1. No party to this stipulation will take the deposition of Defendant Michael Watts as

               an individual or as the corporate representative of Defendant Geoserve or

               Defendant Lifestream pending completion of the Criminal Prosecution.

           2. No party to this stipulation will serve interrogatories upon Defendant Michael

               Watts as an individual or as the corporate representative of Defendant Geoserve or

               Defendant Lifestream pending completion of the Criminal Prosecution.

           3. No party to this stipulation will serve requests for admission upon Defendant

               Michael Watts as an individual or as the corporate representative of Defendant

               Geoserve or Defendant Lifestream pending completion of the Criminal

               Prosecution.

           4. Discovery will otherwise proceed in accordance with the Federal Rules of Civil

               Procedure, Federal Rules of Bankruptcy Procedure, and Local Rules of the U.S.

               Bankruptcy Court for the Southern District of Texas.

           5. The parties to this stipulation agree that the jury trial in this case shall be conducted

               by U.S. Bankruptcy Judge David R. Jones.


                                                                                            Page 2 of 4
STIPULATION AND ORDER REGARDING
LIMITED STAY OF DISCOVERY
        Case 18-03075 Document 34 Filed in TXSB on 01/19/19 Page 3 of 4



DATED: December 20, 2018                        Respectfully Submitted,

By: /s/ Chris Lindstrom (by permission)      By: /s/ Jeaneen Kappell
Christopher D. Lindstrom                     Stephen Korotash
Texas State Bar No. 24032671                 Texas State Bar No. 24077415
SD Tex. No. 33525                            Jeaneen Kappell
POTTS LAW FIRM, LLP                          Texas State Bar No. 24069656
3737 Buffalo Speedway, Suite 1900            MORGAN, LEWIS & BOCKIUS LLP
Houston, Texas 77098                         1717 Main Street, Suite 3200
713-963-8881 Telephone                       Dallas, TX 75201-7347
713-583-5388 Facsimile                       214-466-4000 Telephone
clindstrom@potts-law.com                     214-466-4001 Facsimile
ATTORNEY FOR PLAINTIFF                       Steve.Korotash@morganlewis.com
RODNEY TOW, TRUSTEE                          Jeaneen.Kappell@morganlewis.com
                                             ATTORNEYS FOR DEFENDANT
                                             KENT WATTS
By: /s/ John Cossum (by permission)
John S. Cossum
Texas State Bar. No. 04854500
THE LAW OFFICES OF JOHN S. COSSUM
440 Louisiana, Suite 900 Houston, TX 77002
713-222-6134 Telephone
713-222-6144 Facsimile
jcossum@cossumlaw.com
ATTORNEY FOR DEFENDANTS
GEOSERVE MARKETING, LLC,
LIFESTREAM, LLC AND MICHAEL WATTS




                                                                               Page 3 of 4
STIPULATION AND ORDER REGARDING
LIMITED STAY OF DISCOVERY
       Case 18-03075 Document 34 Filed in TXSB on 01/19/19 Page 4 of 4



                                   ORDER

      PURSUANT TO STIPULATION and for good cause appearing, IT IS SO ORDERED.

DATED:
    Signed: January 19, 2019.
                                          Hon. David R. Jones
                                         ____________________________________
                                          Chief United States Bankruptcy Judge
                                         DAVID R. JONES
                                         UNITED STATES BANKRUPTCY JUDGE




                                                                       Page 4 of 4
STIPULATION AND ORDER REGARDING
LIMITED STAY OF DISCOVERY
